Citation Nr: 1019187	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-34 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for multilevel degenerative disc disease of the lumbar spine 
for the time period from August 17, 2005 to October 1, 2008.

2.  Entitlement to an initial rating greater than 40 percent 
for multilevel degenerative disc disease of the lumbar spine 
for the time period since October 2, 2008.

3.  Entitlement to an initial compensable rating for seasonal 
allergies.


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to August 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by Regional Offices 
(RO's) of the Department of Veterans Affairs (VA).  In 
pertinent part, a January 2006 rating decision by the VA RO 
and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, 
granted service connection for multilevel degenerative disc 
disease of the lumbar spine and assigned an initial 
noncompensable rating effective August 17, 2005.  The Veteran 
appealed the initial rating assigned.  

Thereafter, jurisdiction of the case was transferred to the 
Waco, Texas, RO.

In a September 2006 rating decision, the RO awarded a 20 
percent initial rating for lumbar spine disability effective 
to the date of claim.  The RO also granted service connection 
for seasonal allergies, and assigned an initial 
noncompensable rating effective August 17, 2005.  The Veteran 
has appealed the initial rating assigned for seasonal 
allergies.

In a January 2010 rating decision, the Appeals Management 
Center (AMC) in Washington, D.C., awarded a 40 percent 
initial rating for lumbar spine disability effective October 
2, 2008.  The RO also awarded service connection for right 
lower extremity radiculopathy, as a chronic neurologic 
deficit of service-connected lumbar spine disability, 
effective October 2, 2008.

The Board has rephrased the issues listed on the title page 
to reflect that a "staged" rating has been assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (where an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating).


FINDINGS OF FACT

1.  For the time period from August 17, 2005 to October 1, 
2008, the Veteran's lumbar spine disability was not shown to 
result in forward flexion of the thoracolumbar spine of 30 
degrees or less, ankylosis, chronic neurologic manifestations 
of intervertebral disc syndrome (IVDS), or incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
during any 12 month period.

2.  For the time period since October 2, 2008, the Veteran's 
lumbar spine disability has not been shown to result in 
ankylosis, chronic compensable neurologic manifestations of 
IVDS, or incapacitating episodes of IVDS having a total 
duration of at least 6 weeks during any 12 month period.

3.  The Veteran's seasonal allergies are not shown to result 
in greater than 50 percent obstruction of the nasal passage 
on both sides, complete obstruction on one side, or polyps.


CONCLUSIONS OF LAW

1.  For the time period from August 17, 2005 to October 1, 
2008, the criteria for an initial rating greater than 20 
percent rating for multilevel degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 
4.26, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code (DC) 5243 
(2009).

2.  For the time period since October 2, 2008, the criteria 
for an initial rating greater than 40 percent rating for 
multilevel degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 
4.71a, 4.124a, DC 5243 (2009).

3.  The criteria for an initial compensable rating for 
seasonal allergies have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.97, 
DC 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Veteran has appealed the initial rating assigned for 
lumbar spine disability with an effective date of award of 
August 17, 2005.  Consequently, the Board may only consider 
the thoracolumbar spine claim in light of the criteria for 
evaluating diseases and injuries of the spine that were 
revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating 
the Veteran's thoracolumbar spine disability.  DC 5235 
(vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical 
strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (IVDS) are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating requires forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to 
the Formula for Rating IVDS Based on Incapacitating Episodes, 
a 20 percent rating contemplates incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating 
requires evidence of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  The maximum 60 percent rating contemplates 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

Under DC 6522, a 10 percent rating applies where the evidence 
demonstrates allergic or vasomotor rhinitis, without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
20 percent rating applies where the evidence demonstrates 
polyps.  38 C.F.R. § 4.97, DC 6522.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Lumbar spine disability

i.  Time period from August 17, 2005 to October 1, 2008

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's lumbar spine disability did 
meet the criteria for an initial rating greater than 20 
percent for any period of time from August 17, 2005 to 
October 1, 2008.  The Board notes that the Veteran's lumbar 
spine disability was not shown to result in forward flexion 
of the thoracolumbar spine of 30 degrees or less, ankylosis, 
chronic neurologic manifestations of IVDS, or incapacitating 
episodes of IVDS having a total duration of at least 4 weeks 
during any 12 month period.

For example, the Veteran's clinical records are significant 
for a March 2006 evaluation which demonstrated no 
musculoskeletal or neurological symptoms.  On August 4, 2006, 
the Veteran reported 7/10 in her right knee which radiated to 
her right ankle.  She was assessed with podalgia.  

Overall, these clinical records provide evidence against the 
claim, failing to show symptomatic lumbar spine disability.

The Veteran's initial VA Compensation and Pension (C&P) 
examination on August 11, 2006 included the Veteran's report 
of chronic low back pain of 7/10 severity which was sharp to 
dull with stiffness through the major portion of the day.  
She had pain radiation into the right lower extremity, but no 
recent numbness.  The Veteran described a worsening of pain 
which she treated with Myoflex topical cream.  She denied 
incapacitating episodes, and was self-sufficient in day-to-
day activities.  She was unable to ambulate more than a 
couple of blocks at a time.  She was a full-time student.  

On physical examination, the Veteran's spine was symmetrical 
in appearance with slightly increased lumbar lordosis.  There 
was diffuse tenderness in the lumbosacral region with 
bilateral paralumbar muscle guarding, but no spasms.  Gait 
was slightly antalgic.  The lumbar spine demonstrated 60 
degrees of flexion, 25 degrees of extension, 20 degrees of 
right lateral flexion and rotation, and 25 degrees of left 
lateral flexion and rotation.  Due to repetitive use and 
pain, forward flexion was reduced to 55 degrees.  No other 
limitations or postural abnormalities were present.  There 
were no neurologic deficits, including objective findings of 
right lower extremity radiculopathy.  Rather, the examiner 
indicated that the Veteran experienced referred muscle pain 
from the lumbosacral region.  The examiner diagnosed slight 
desiccation with small nodes from L1 to L4 level with chronic 
lumbosacral strain.

Overall, the August 2006 VA C&P examination report provides 
strong evidence against a rating greater than 20 percent 
showing forward flexion to 55 degrees when considering 
functional impairment on use, no ankylosis, no chronic 
neurologic manifestations of IVDS, and the Veteran's lay 
denials of incapacitating episodes of IVDS.

Thereafter, the Veteran's VA clinical records reflect her 
December 2006 report of low back pain of 10/10 severity.  At 
that time, she described a history of "OCCASIONAL BACK 
PAIN."  She further reported urinary urgency and straining.  
The examiner offered assessments of probable urinary tract 
infection (UTI) and low back pain (LBP) treated with Tylenol.  
In January 2007, the Veteran described having no back pain.  
However, due to a potential recall to active duty, she sought 
an evaluation which precluded her from physical training 
exercises due to her back disability.  

The Veteran underwent VA physical capacity testing in 
February 2007, which found no significant problems with 
balance, endurance or flexibility.  She was unable to perform 
full squatting early in testing, but was able to perform full 
squatting when asked to retrieve testing equipment from the 
floor.  It was opined that the Veteran, due to very high 
coefficients of variance, demonstrated a high degree of 
inconsistency with lack of maximum effort during the lift 
test.  The Veteran left the facility without completing 
testing reporting that she was "FINE."

Overall, the Veteran's VA clinical records provide evidence 
against a rating greater than 20 percent for lumbar spine 
disability, as they do not show forward flexion of the 
thoracolumbar spine of 30 degrees or less, ankylosis, chronic 
neurologic manifestations of IVDS, or incapacitating episodes 
of IVDS having a total duration of at least 4 weeks during 
any 12 month period.  Rather, the Veteran's own statements 
reflect her report of "OCCASIONAL" exacerbations of low 
back pain and being pain free in January 2007.  Additionally, 
a physical capacity test demonstrated no significant 
functional limitations.

At an RO hearing in March 2007, the Veteran described being 
laid up with back pains.  She had difficulty finding 
employment since her discharge due to lifting restrictions.  
She had pain with lifting and bending.  She reported back 
pain when lifting over 25 pounds, such as her 28 pound 
daughter.  She further had difficulty sleeping at night.  As 
a result of her back disability, she could not obtain the 
type of employment for which she was qualified.  Her recent 
employment did not pay sufficiently to support her family.  
She had stopped wearing a back brace due to clothing wear.

Overall, the Veteran's March 2007 testimony provides some 
evidence in support of the claim, describing low back pain 
with functional limitations.  However, the Veteran's 
description of limitations has significantly less probative 
value than the actual results of the physical capacity 
testing performed one month previous.  In this respect, her 
testimony of perceived limitations was not consistent with 
the findings from the physical capacity test which found no 
significant limitations.  The examiner in February 2007 
further noted that the Veteran was observed as capable of 
performing bending exercises and that her test results were 
consistent with lack of maximum effort. 

In pertinent part, the Veteran's VA clinical records reflect 
her treatment for UTI in August 2008, wherein she reported 
bilateral backache.  Neuromusculature examination 
demonstrated intact sensory and motor functions.

Overall, the August 2008 VA clinical record provides evidence 
against a claim for a rating greater than 20 percent, as it 
reflects an essentially normal neuromusculature examination.

Overall, the above-mentioned lay and medical evidence 
demonstrates that the Veteran's lumbar spine demonstrated at 
least 55 degrees of forward flexion.  There are no other 
records during the appeal period which measures a more 
limited lumbar spine motion.  Clearly, the Veteran does not 
manifest ankylosis.  Thus, the objective medical evidence is 
against consideration of a higher rating based upon 
limitation of motion of the thoracolumbar spine.

The Veteran has alleged a greater level of lumbar spine 
disability.  The Board has considered the Veteran's report, 
but finds that her lumbar spine disability does not warrant 
an evaluation greater than 20 percent event when considering 
her functional loss due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  The VA C&P examiner in August 
2006 found that the Veteran's lumbar spine demonstrated 60 
degrees of forward flexion which was reduced to 55 degrees on 
use and due to pain.  In evaluating motion loss, the Board 
has considered the 55 degrees of forward flexion due to 
functional limitations as the appropriate measure for 
purposes of rating her disability.  

In this case, the Veteran does not actually describe a level 
of motion loss consistent with limitation to 30 degrees, and 
no medical finding reflects lumbar spine motion limited to 
less than 55 degrees.  As indicated above, the Veteran's 
description of limitations was not consistent with the actual 
physical findings.  Overall, the Board places greater 
probative weight to the more reliable measurements of motion 
loss by VA examiners, who have expertise in evaluating 
orthopedic disabilities, than the Veteran's vague and 
inconsistent report of symptomatology.  

Even with consideration of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the Veteran has not 
met her burden of submitting at least an approximate balance 
of positive and negative credible evidence in this case to 
support a finding that her lumbar spine motion resulted in 
forward flexion of 30 degrees or less for any time during the 
period from August 17, 2005 to October 1, 2008.  Thus, the 
Board finds that a rating greater than 20 percent is not 
warranted for the chronic orthopedic manifestations of her 
lumbar spine IVDS.

With respect to potential chronic neurologic manifestations 
of the Veteran's service-connected lumbar spine IVDS, the 
Veteran reported subjective symptoms right lower extremity 
pain.  However, the August 2006 VA C&P examiner found that 
such pain was referred muscular pain and did not represent a 
radiculopathy o the right lower extremity.  A right lower 
extremity radiculopathy was later found on October 2, 2008, 
for which service connection has been awarded effective to 
that date.  Quite simply, the medical evidence from August 
17, 2005 to October 1, 2008 did not demonstrate any chronic 
neurologic manifestations of IVDS.  The medical evaluations 
greatly outweigh the Veteran's own self-diagnosis.

The Veteran may also be entitled to a higher rating under DC 
5243 by alternate consideration of the frequency and duration 
of her incapacitating episodes of IVDS.  However, the record 
from August 17, 2005 to October 1, 2008 demonstrated no 
periods of acute signs and symptoms of IVDS that required bed 
rest prescribed by a physician and treatment by a physician.  
As such, the Board finds that the Veteran is not shown to 
have had incapacitating episodes of IVDS of a total duration 
of at least 4 weeks during any 12 month period, as defined by 
VA regulation.

The Veteran clearly alleges exacerbations of low back pain, 
but has not distinctly described periods of incapacitation 
due to IVDS.  She denied incapacitating episodes on VA C&P 
examination in August 2006.  In any event, the Veteran 
clearly does not describe incapacitating episodes of IVDS of 
a total duration of at least 4 weeks during any 12 month 
period.

Accordingly, the Board finds by the preponderance of the 
evidence that the Veteran did not meet, or more nearly 
approximately, the criteria for a rating greater than 20 
percent for any time during the time period from August 17, 
2005 to October 1, 2008.

In so deciding, the Board has considered the Veteran's report 
of having symptoms of low back pain and right lower extremity 
pain to be credible and consistent with the evidentiary 
record.  Clearly, she is competent to describe such 
symptomatology.  However, the Veteran's descriptions 
regarding the severity, frequency and duration of symptoms 
are inconsistent with the medical findings of record.  
Regarding the overall severity of her disability, as 
manifested orthopedically and neurologically, the Board 
places greater probative value to the findings of the VA 
examiners, who have greater expertise in evaluating such 
matters and greater accuracy in determining motion loss with 
use of a goniometer.  The preponderance of the persuasive lay 
and medical evidence is against this claim.  38 U.S.C.A. 
§ 5107(b).

ii.  Time period since October 2, 2008

The RO has assigned a 40 percent rating for the Veteran's 
service-connected lumbar spine disability effective October 
2, 2008, based upon the results from an October 2, 2008 VA 
C&P examination report.  The RO has also granted service 
connection for right lower extremity radiculopathy, and 
assigned an initial noncompensable evaluation effective 
October 2, 2008.  

Regarding the new service connected disability, the Veteran 
has not initiated an appeal with respect to the initial 
rating assigned, or effective date of award, for her right 
lower extremity radiculopathy, therefore, that issue is not 
before the Board at this time.

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's lumbar spine disability does 
meet the criteria for an initial rating greater than 40 
percent for any period of time since October 2, 2008.  The 
Board notes that the Veteran's lumbar spine disability has 
not been shown to result in ankylosis, chronic compensable 
neurologic manifestations of IVDS, or incapacitating episodes 
of IVDS having a total duration of at least 6 weeks during 
any 12 month period.

On the October 2, 2008 VA C&P examination, the Veteran 
described a constant and worsening low back pain since her VA 
C&P examination in August 2006.  She described limitations 
such as an inability to stand for more than 5 minutes, to 
stand without leaning on something, to walk more than 50 
yards, or performing any bending activities.  She further 
described difficulties with taking a bath, lying in her bed 
and moving side-to-side.  She had to sit on a stool to dress 
her lower extremities.  She could drive from 30 to 60 
minutes.  She described a sharp, shooting 7/10 pain in the 
right lower extremity since 2003.  She further described 
right lower extremity symptoms of tingling, numbness, 
weakness and unsteadiness.  The Veteran reported resigning 
from her job in January 2008 due to low back pain, and was 
currently attending school full-time.

On physical examination, the Veteran was wearing a back 
brace.  Her spine was normal, but posture was stiff.  She 
leaned to the right side when walking with an antalgic gait.  
Tenderness to palpation was present in the lumbosacral region 
diffusely with bilateral paralumbar muscle guarding and 
spasms.  Muscular atrophy was present in the right ankle.  
The lumbar spine initially demonstrated forward flexion to 40 
degrees reduced to 30 degrees with repetition.  Extension was 
limited to 20 degrees with bilateral rotation and lateral 
flexion limited to 15 degrees.  The Veteran appeared to be in 
pain during all ranges of motion, but there were no 
additional limitations due to fatigue, lack of endurance or 
weakness.  The Veteran's responses to sensory examination 
were variable and difficult to assess.  There was grade 4+ to 
5-/5 strength in the right ankle.  X-ray examination 
demonstrated a suspected non-displaced left L5 pars 
interarticularis defect without associated listhesis.  The 
examiner diagnosed slight desiccation with Schmorl nodes from 
L1 to L4 level and chronic lumbosacral strain as well as 
right lower extremity radiculopathy.

As demonstrated above, the RO has assigned the maximum 
schedular rating based upon motion loss which includes 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As the maximum rating based upon motion loss has been 
assigned, further consideration of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Clearly, the Veteran was not shown to manifest ankylosis of 
the spine.  As such, the October 2008 VA C&P examination 
report provides strong probative evidence against a rating 
greater than 40 percent for the orthopedic manifestations of 
IVDS.

Although a higher schedular rating may not be assigned, the 
Board must still consider whether the criteria for a 40 
percent rating were met for the time period prior to October 
2, 2008.  As indicated in the discussion above, there were no 
clinical findings supporting a rating greater than 40 percent 
prior to October 2, 2008.  However, the Veteran's lay 
statements appear to allege an earlier onset of the 
symptomatology demonstrated on the October 2008 VA C&P 
examination.

The Veteran informed the VA examiner in October 2008 that her 
pain had become constant with limitations such as being 
unable to bend over since August 2006.  This statement, 
however, conflicts with the Veteran's own report of 
"OCCASIONAL" back pain in December 2006 and being pain free 
in January 2007.  Her alleged bending limitations were not 
borne out during a physical capacity test in February 2007, 
with the Veteran herself leaving the evaluation before 
completion reporting that she was "FINE."

As held above, the Veteran's descriptions regarding the 
severity and limitations resulting from her lumbar spine 
disability are sometimes unreliable and inconsistent with the 
evidentiary record.  While she is competent to describe her 
lumbar spine symptoms and limitations, her descriptions lack 
specificity, reliability and credibility to support a finding 
of an earlier effective date of award for the 40 percent 
rating.  There is no doubt of material fact to be resolved in 
her favor.

With respect to potential chronic neurologic manifestations 
of the Veteran's service-connected lumbar spine IVDS, the RO 
has granted service connection for right lower extremity 
radiculopathy effective October 2, 2008.  The Veteran has not 
appealed the initial rating assigned for this disability.  
The lay and medical evidence does not reflect any additional 
chronic neurologic manifestations of IVDS.  As such, a higher 
rating may not be assigned by separately rating the chronic 
orthopedic and neurologic manifestations of IVDS.

The Veteran may also be entitled to a higher rating under DC 
5243 by alternate consideration of the frequency and duration 
of her incapacitating episodes of IVDS.  However, the record 
since October 2, 2008 demonstrated no periods of acute signs 
and symptoms of IVDS that required bed rest prescribed by a 
physician and treatment by a physician.  The Veteran has not 
alleged at least 6 weeks of incapacitating episodes of IVDS.  
As such, the Board finds that the Veteran is not shown to 
have had incapacitating episodes of IVDS of a total duration 
of at least 6 weeks during any 12 month period, as defined by 
VA regulation.

Accordingly, the Board finds by the preponderance of the 
evidence that the Veteran did not meet, or more nearly 
approximately, the criteria for a rating greater than 40 
percent for any time prior to, or since, October 2, 2008.  
The Board has considered the Veteran's report of having 
symptoms low back pain and right lower extremity pain to be 
credible and consistent with the evidentiary record.  
However, the Veteran's descriptions regarding the severity, 
frequency and duration of symptoms are inconsistent with the 
medical findings of record.  Regarding the overall severity 
of her disability, as manifested orthopedically and 
neurologically, the Board places greater probative value to 
the findings of the VA examiners, who have greater expertise 
in evaluating such matters and greater accuracy in 
determining motion loss with use of a goniometer.  The 
preponderance of the persuasive lay and medical evidence is 
against this claim.  38 U.S.C.A. § 5107(b).

Seasonal allergies

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's seasonal allergies have not 
met the criteria for a compensable initial rating for any 
period of time during the appeal period.  The Board notes 
that the Veteran's seasonal allergies are not shown to result 
in greater than 50 percent obstruction of the nasal passage 
on both sides, complete obstruction on one side, or polyps.

For example, the Veteran's initial August 2006 VA C&P 
included the Veteran's report of a history of seasonal 
allergies which had worsened over the years.  Her normal 
baseline was allergy attacks three to four times per year.  
She obtained some relief of symptoms with use of Zyrtec and 
nasal spray.  The Veteran described interference with 
nighttime breathing, and having to breath through her mouth.  
She denied dyspnea, or symptoms or incapacitation.  
Examination demonstrated no polyps or partial or complete 
obstruction of the nostrils or nasal cavities.  The examiner 
diagnosed chronic seasonal allergic rhinitis.

Overall, the August 2006 VA C&P examination report provides 
strong evidence against a compensable rating showing no 
polyps or obstruction of either nasal passage.

At an RO hearing in March 2007, the Veteran described 
seasonal allergy symptoms of aching throat, nasal drainage, a 
stopped up nose, and inner ear and throat itching.  She was 
symptomatic during warm weather, and less symptomatic during 
winter months.  However, her symptoms were present every 
season.  

Overall, the Veteran's testimony provides some evidence in 
support of this claim, as she describes nasal stuffiness.  
However, the Veteran does not provide any specific and 
reliable description regarding the extent of such nasal 
passage obstruction.

In pertinent part, the Veteran's VA clinical records reflect 
her treatment for allergic rhinitis and left otitis externa 
in August 2008.  The Veteran reported bilateral backache.  
Examination of the nose demonstrated pale turbinates.  She 
was prescribed Claritin for allergic rhinitis in September 
2009.

Overall, the Veteran's VA clinical records provide evidence 
against the claim, failing to show no polyps or obstruction 
of either nasal passage to at least 50 percent.  

Accordingly, the Board must find that the Veteran has not met 
her minimum burden of proof of demonstrating that her 
seasonal allergies have resulted in greater than 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction on one side, or polyps.  The Veteran's 
description of seasonal allergies is deemed credible and 
consistent with the evidentiary record.  However, the 
Veteran's own descriptions do not specifically describe 
greater than 50 percent obstruction of the nasal passage on 
both sides, complete obstruction on one side, or polyps.  
There are no clinical findings of such symptomatology.  As 
such, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b).
Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected lumbar spine and seasonal allergies have on 
her ability to work and perform the daily activities of 
living.  The Veteran describes low back pain with radicular 
pain into the right lower extremity.  These findings are 
squarely addressed in the schedular criteria, and higher 
schedular ratings are available based upon either the level 
of symptomatology or the frequency and duration of 
incapacitating IVDS episodes.

The Veteran also describes recurrent seasonal allergies which 
requires medication for control.  Her symptoms include nasal 
drainage, nasal stuffiness and itchiness of the throat and 
ears.  Notably, the record reflects the Veteran's treatment 
for non-service connected otitis media which accounted for 
her symptomatology of ear drainage.  The Board is of the 
opinion that the schedular criteria contemplate that seasonal 
allergies would result in such symptomatology, but that a 
compensable rating is not assignable until a certain level of 
clinical findings are present.  The Veteran does not meet the 
criteria for a compensable rating as those clinical findings 
are not present.

The Board is cognizant of the Veteran's argument that, but 
for her service-connected disabilities, she would be earning 
more money in a civilian occupation.  As explained in Thun, 
the actual wages earned by a particular veteran are not 
considered relevant in the calculation of the average 
impairment of earning capacity for a disability, and 
contemplate that veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
for their disability. The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board also acknowledges the Veteran's assertions that she 
resigned from a vocation due to low back pain.  She became a 
full-time student.  She has not directly alleged an inability 
to obtain and maintain substantially gainful employment as a 
result of her disabilities, and a recent note in January 2010 
noted that she was a student and was performing "LVN" work.  
There is no medical opinion that the Veteran is unemployable 
due to service-connected disability.  On this record, the 
Board does not find that a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) has been reasonably raised.  See 38 C.F.R. § 4.16.  
However, the Veteran is free to raise such a claim at any 
time.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issues, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, post-adjudicatory RO letters in March 2006, 
March 2007, and September 2008 advised the Veteran as to how 
VA determines disability ratings and effective dates of 
awards.  

Although additional notice was not required per Dingess, the 
RO's additional post-adjudicatory notices have ensures 
complete development of the initial rating claims. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and her VA clinical records.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on her 
behalf.

The Veteran was afforded VA C&P examination for her 
disabilities in August 2006, and an additional VA C&P 
examination in October 2008 for her lumbar spine disability 
based upon her report of increased symptomatology.  These 
examination reports contain all findings necessary to decide 
the claims.  Since the last VA examinations performed for 
each disability, there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that higher ratings may still be possible.  Thus, there is no 
duty to provide further medical examination on the initial 
rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of her 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to an initial rating greater than 20 
percent for multilevel degenerative disc disease of the 
lumbar spine, for the time period from August 17, 2005 to 
October 1, 2008, is denied.

The claim of entitlement to an initial rating greater than 40 
percent for multilevel degenerative disc disease of the 
lumbar spine, for the time period since October 2, 2008, is 
denied.

The claim of entitlement to an initial compensable rating for 
seasonal allergies is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


